Laughlin, J.:
The defendant was jointly indicted with two others for. murder in the first degree, in feloniously causing the death of one Chin Yen, by shooting with a loaded pistol. Upon the trial the evidence tended to show that other pistols were fired at about the same time; and it being doubtful whether the defendant fired the shot which caused the death, the district attorney withdrew the charge of homicide. The court, in charging the jury, read and defined the provisions of the Penal Code with respect to the crime of assault in the different degrees.* ‘
The People presented evidence tending to show, and which justified the jury in finding, not only that the defendant fired a pistol shot at the decédent, but that the bullet struck his chin. The defendant had a fair trial and the charge of the learned justice met with the approbation of counsel for the defendant, who volunteered the statement at the close thereof as follows: “ The charge is eminently satisfactory to the defendant. I have no requests.” The appellant contends that the body of the decedent was identified as that of Chin Yen snscified in the indictment, in whole or *346iii part by hearsay testimony. It was clearly established that the man at whom the defendant' shot, died as the result of a bullet wound inflicted at or about that time. It was only incumbent on. the- People to show that the defendant assaulted the individual named in the indictment. It was not -essential for the People to show by the best evidence that they designated the person assaulted by his right name. It is sufficient to show that he was known by that name. ■ Of course, evidence of the name by which a person - is known is not the best evidence as to his true name, and in a sense it is hearsay ; but it is not strictly hearsay or within the rule excluding hearsay evidence. (Wigmore Ev: § 667; Willis v. Quimby, 11 Fost. [N. H.] 487.) There is no evidence in the record tending • to show that the name by which the. decedent was spoken ■ of by those who ■ apparently knew him, was not his name or that there was any one else by that name in this country, or that the defendant was in any manner prejudiced or misled concerning the identity of the individual upon whom it was claimed he had made the assault.
It is further claimed that the court erred in receiving in evidence the jaw bone of the decedent which was fractured by a bullet. This was' competent to corroborate the evidence tending to show that the defendant.fired at the decedent’s chin and to identify Chin Yen, whose jaw bond it was, as the individual upon whom the assault was committed.
It is further urged that the conviction should be reversed because the district'attorney was permitted to ask leading questions with respect to the shooting. The trial court is vested with a'reasonable degree of discretion to permit leading questions to be asked, and we are of opinion that this discretion was not abused.
The- appellant also complains that his counsel was not allowed to show what disposition was made of the charges made against certain other individuals arrested a-t the same time; It is'claimed that this was competent as tending to impeach the testimony of the police officers upon the ground that they made unwarranted arrests and did riot know who Were guilty. The disposition of a criminal charge by' the court Or grand jury,-in the absence of some admission by the officer who made the arrest, would not be" competent as tending to impeach his testimony in respect to a commission of the crime by the party arrested by him.
*347A l/ra/rbscrvpt of the minutes of the stenographer to the coroner showed that the officer who claimed to have arrested the defendant ■for this crime testified that. he arrested one Louie Lay therefor, but it appeared by the stenographer’s origvnal notes that the answer of the police officer was that he arrested Louie Way, this defendant. In some instances in the stenographer’s original notes the name Lay appeared. The appellant contends that the court erred in excluding a question propounded to the stenographer to the coroner, as to whether a question asked of the policeman and shown by a transcript of his minutes to be “ Do you know where Louie Lay lives,” was Way or Lay in his original notes. It is manifest that this would not have tended to contradict the policeman and no error was committed in excluding it.
The guilt of the defendant was quite satisfactorily shown and we find no reversible error. It follows that the judgment should be affirmed. ,
Patterson, P. J., Ingraham and. Claree, JJ., concurred.
Judgment and orders affirmed.

 See Penal Code, § 317 et seq.— [Rep.